Title: To George Washington from Thomas Sim Lee, 15 September 1780
From: Lee, Thomas Sim
To: Washington, George


                        
                            Sir,
                            In Council Annapolis 15th Septr 1780
                        
                        We were, this Day, honored with your Excellency’s Letter, of the 6th Instant.
                        The Regiment, lately raised by this State, is at Philadelphia, where it has been some Days past, under the
                            Command of Major Giles, who has the Orders of the Board of War, for necessary Cloathing.
                        When the Articles are procured, which the Major is extremely desirous of effecting, and which, he writes, he
                            shall certainly accomplish, very shortly, the Regiment shall be marched, with the utmost Expedition, to reinforce the
                            Southern Army, agreeably to your Excellency’s Order.
                        We beg your Excellency to be assured, that every Thing shall be done, on our Part, to give Efficacy to your
                            Orders, and facilitate the March of the Troops, to the Place of Destination. We have the Honor to be with the highest
                            Respect and personal Attachment Your Excellency’s most obedient Servants
                        
                            Tho. S. Lee
                        
                    